DETAILED ACTION
	Receipt of Applicant’s Amendment, filed January 25, 2022 is acknowledged.  
Claims 61, 64, 66, 69, 71, and 74 were amended.
Claims 1-60 were cancelled.
Claims 61-78 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61, 63-76, 66, 68-70, 71, 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over Pereless [WO 02/25550] in view of Bilodeau [2014/0317009].

	With regard to claim 61 Pereless teaches A method of processing an enhanced document (Pereless, Page 11, lines 113-14 “The capture button initiates an import application”), the method comprising: 
	receiving the enhanced document (Pereless, Page 11, lines 13-14 “The capture button initiates an import application”) at a document submission platform  as the service provider’s custom browser/client program (Pereless, Page 8 line 21 through Page 9 line 1 “a client may link to the resume warehouse through the service provider’s customer browser/client program”; Page 8, line 9 “the service provider may provide a client with the ability to search multiple resume warehouses with one search.”; Pereless, Page 9 line “15 “the service providers web page (custom browser)””) …; 
	transmitting the enhanced document to a document parsing system (Pereless, Page 3, lines 16-17 “parsing the resume information and storing the resume information in a database”; Pereless, Page 11, lines 13-14 “The capture button initiates an import application, which parses the resume data from the resume warehouse”) to extract the … metadata as the resume information parsed from the document (Id); 
	receiving a structured document (Pereless, Page 11, lines 1-6 “client may be provided with an amount of the summary information… ‘summarized’ information, for easy and quick review in a standardized, compact, format”) from the document parsing system in response to the transmitting (Pereless, Page 12, line 10-12 “After a resume is capture, the job applicant information collected by parsing may be used to populate a database, which may be used to provide an automatic recruiting system”), the structured document comprising encoded content encoded in accordance with a defined document schema (Pereless, Page 11, lines 5-6 “summarized’ information, for easy and quick review in a standardized, compact, format”; Figure 7A), the encoded content comprising one or more elements as the entries that satisfy the search parameters (Pereless, Page 11, lines 2 “client may be provided with an , having one or more fields and corresponding field values as the resume information that was extracted and stored (Pereless, Page 3, lines 16-17 “parsing the resume information and storing the resume information in a database”) which matches the search query (Pereless, Page 9 “search form may include fields corresponding to the job requirements”) and is displayed in the result screen (Figure 7A see the fields “Job Title”, “Name”, “Address”, “Address2”, “City”, “State”, “Country” and the corresponding values “Fairfax”, “VA”, “US”, and the encoded characters for the name and address field); 
	mapping the one or more corresponding field values as the values (Pereless, Figure 7A, See the values “Fairfax”, “VA”, “US”, and the encoded characters for the name and address field values) to form fields as the fields being displayed (Pereless, Figure 7A see the fields “Job Title”, “Name”, “Address”, “Address2”, “City”, “State”, “Country”) on a form presented through the document submission platform (Pereless, Figure 7A)…
wherein the … metadata … when the enhanced document is viewed by a viewing user (Pereless, Column 11, line 11 “an image of the resume may be displayed to the client”; Column 10, lines 12 “the system to obtain a user name and/or password”; Figure 2, 41-42 “client”) but the nonvisible metadata is extractable by the recipient (Pereless, Page 11 lines 12-15 “The capture button initiates an import application, which parses the resume data from the resume warehouse and collects the data for storage in the service provider’s database”; Figure 2, 50 “service provider”; Page 8 line 21 – Page 9 line 4 “a client may link to the resume warehouse through the service provider’s 
	Pereless does not explicitly teach the enhanced document having nonvisible metadata embedded therein… nonvisible metadata…, wherein the nonvisible metadata is not visible when the enhanced document is viewed.  Bilodeau teaches the enhanced document as the user profile (Bilodeau, ¶46 “a user to control an online profile and portfolio”; ¶63 “user 101a creates a profile”) having nonvisible metadata embedded therein as the metadata which indicate profile data as being hidden or visible (Bilodeau, ¶46 “a user to control an online profile and portfolio, with the ability to pick and choose which facets are shown (or hidden) to other users”; ¶47 “”where user 101a may elect to show or hide multiple versions of any of the facets such as, for example, only allowing certain users to view a particular resume or set of responses to a video interview”)… the embedded nonvisible metadata as the hidden profile data (Id)… wherein the nonvisible metadata is not visible when the enhanced document is viewed by a viewing user as the user viewing the resume who does not have access to specific facets of the resume (Bilodeau, ¶48 “where system 100 filters the faucets to only display the appropriate facet based on the user attempting to access the profile”; ¶47 “where user 101a may elect to show or hide multiple versions of any of the facets such as, for example, only allowing certain users to view a particular resume or set of responses to a video interview”) but the nonvisible metadata is extractable by the recipient as the 
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the resume search and retrieval system taught by Pereless to search and retrieve user profiles as taught by Bilodeau as it yields the predictable results of providing a means of storing information regarding user job qualifications in a reliable manner.  The use of the use profile offers the advantage of enabling the user to mark facets of the profile as visible or hidden, thereby enabling the owner of the user profile to control their information; and the advantage of being connected to an update feed, ensuring that the profile data remains up-to-date (Bilodeau, Abstract).  Within the proposed combination the Service Provider 50 (Pereless, Figure 2, 50) may be afforded full access rights to the resume as it is acting as a gateway provider, where the client (Pereless, Figure 2, 41-42) may be limited to user specific access rights. This specific combination of the art is suggested because “the service provider may provide automatic login features for the resume warehouses that require passwords” (Pereless, Page 9, lines 1-2). 

With regard to claims 63, 68, and 73 the proposed combination further teaches transmitting a status notification to a document creation system as the user/client  upon receipt of the structured document from the document parsing system (Pereless, Page 12, line 12-13 “The service provider may be configured to send a message to a prospective job applicant, such as a generated form letter”; Page 12, line 16-17 “send an e-mail to the job seeker informing the job seeker that he resume has been received”).

With regard to claims 64, 69, and 74 the proposed combination further teaches receiving a list of enhanced documents (Pereless, Page 9 line 11-15 “A list of potential job candidates may be presented to the client.  The list of job candidates may be hyperlink to the resume warehouse, which may store the resume information”) created by a user as job applicant that created the resume at the resume warehouses (Peerless, Page 7, lines 3 “[Figure. 2] illustrates a relationship between computers 40 used by job applicants searching for employment positions”; Note that Job applicant 40 in the center has created at least two resumes, one at Monster.com and one at HotJobs.com Fig. 1, 40, 43/44) using a document creation system as the resume databases and warehouses (Peerless, Figure 1, 43/44 “Monster.com” and “Hotjobs.com”); 
	presenting to the user (Pereless, Figure 1, 41-42 “the client”; wherein the user of the system may be both the job applicant and the client, see the motivation bellow) the list of enhanced documents (Pereless, Page 9 line 11-15 “A list of potential job candidates may be presented to the client.  The list of job candidates may be hyperlink  through the document submission platform (Pereless, Page 8 line 21 through Page 9 line 1 “a client may link to the resume warehouse through the service provider’s customer browser/client program”; Page 8, line 9 “the service provider may provide a client with the ability to search multiple resume warehouses with one search.”; Pereless, Page 9 line “15 “the service providers web page (custom browser)””); and 
	receiving the enhanced document (Pereless, Page 11 line 12 “If the client wishes to obtain a copy of the resume, the client may click on the capture button”) from a document creation platform (Pereless, Page 11, lines 113-14 “The capture button initiates an import application, which parses the resume data from the resume warehouse”) in response to a user selection of a particular enhanced document from the list as the user clicking the capture button (Pereless, Page 11, line 12).
	Pereless does not explicitly teach that the job applicant (Figure 1, 40) and the client (Figure 1, 41/42) are the same user.
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed that the job applicant and the client may be the same user.  The underlying functionality of the system does not need to change to enable this functionality.  One of ordinary skill in the art would recognize a use case of 

With regard to claims 65, 70, and 75 the proposed combination further teaches authenticating the user (Pereless, Page 8, lines 11-13 “When a client connects to the service provider’s website, the service provider may display a screen requesting that the client enter his or her name, pseudonym, or the like, and a password, which allows the client to interact with or “log-on” to the service provider’s website”) with the document creation system as the service provider’s website (Id) prior to receiving the list of enhanced documents as the client is prompted with their log on information in order to interact with the website (Id); and 
	authenticating the document submission platform with the document creation platform (Pereless, Page 8 line 21 “a client may link to the resume warehouse through the service provider’s customer browser/client program.  The service provider may provide automatic login features for the resume warehouses that require passwords”) prior to receiving the enhanced document (Pereless, Page 9 line 11-15 .

With regard to claim 66 Pereless teaches A document submission system comprising: 
	at least one processor (Pereless, Page 7, line 18 “multiprocessor machines”); and 
	a memory in communication with the processor, the memory having a plurality of instructions stored thereon (Pereless, Page 8, lines 4-6 “The operations performed by a company computer 42 running computer software according to an embodiment of the present invention”), where the processor is configured to execute the instructions to: 
	receive an enhanced document (Pereless, Page 11, lines 113-14 “The capture button initiates an import application”) at a document submission platform  as the service provider’s custom browser/client program (Pereless, Page 8 line 21 through Page 9 line 1 “a client may link to the resume warehouse through the service provider’s customer browser/client program”; Page 8, line 9 “the service provider may provide a client with the ability to search multiple resume warehouses with one search.”; Pereless, Page 9 line “15 “the service providers web page (custom browser)””) …; 
	transmit the enhanced document to a document parsing system (Pereless, Page 3, lines 16-17 “parsing the resume information and storing the resume information in a database”; Pereless, Page 11, lines 113-14 “The capture button initiates an import  to extract the embedded …metadata as the resume information parsed from the document (Id); 
	receive a structured document (Pereless, Page 11, lines 1-6 “client may be provided with an amount of the summary information… ‘summarized’ information, for easy and quick review in a standardized, compact, format”) from the document parsing system in response to the transmitting (Pereless, Page 12, line 10-12 “After a resume is capture, the job applicant information collected by parsing may be used to populate a database, which may be used to provide an automatic recruiting system”), the structured document comprising encoded content encoded in accordance with a defined document schema (Pereless, Page 11, lines 5-6 “summarized’ information, for easy and quick review in a standardized, compact, format”; Figure 7A), the encoded content comprising one or more elements as the entries that satisfy the search parameters (Pereless, Page 11, lines 2 “client may be provided with an amount of the summary information for entries that satisfy the search parameters (search query)”), having one or more fields and corresponding field values as the resume information that was extracted and stored (Pereless, Page 3, lines 16-17 “parsing the resume information and storing the resume information in a database”) which matches the search query (Pereless, Page 9 “search form may include fields corresponding to the job requirements”) and is displayed in the result screen (Figure 7A see the fields “Job Title”, “Name”, “Address”, “Address2”, “City”, “State”, “Country” and the corresponding values “Fairfax”, “VA”, “US”, and the encoded characters for the name and address field); 
	map the one or more field values as the values (Pereless, Figure 7A, See the values “Fairfax”, “VA”, “US”, and the encoded characters for the name and address field values) to form fields as the fields being displayed (Pereless, Figure 7A see the fields “Job Title”, “Name”, “Address”, “Address2”, “City”, “State”, “Country”) on a form presented through the document submission platform (Pereless, Figure 7A),
wherein the … metadata … when the enhanced document is viewed by a viewing user (Pereless, Column 11, line 11 “an image of the resume may be displayed to the client”; Column 10, lines 12 “the system to obtain a user name and/or password”; Figure 2, 41-42 “client”) but the nonvisible metadata is extractable by the recipient (Pereless, Page 11 lines 12-15 “The capture button initiates an import application, which parses the resume data from the resume warehouse and collects the data for storage in the service provider’s database”; Figure 2, 50 “service provider”; Page 8 line 21 – Page 9 line 4 “a client may link to the resume warehouse through the service provider’s custom browser/client program.  The service provider may provide automatic login features for the resume warehouse that requires passwords.  The client may then search for job applicants at the resume warehouse site.  In this embodiment, the visual image of the resume warehouse web page may be preserved within the service provider’s custom browser”)
	Pereless does not explicitly teach the enhanced document having nonvisible metadata embedded therein.  Bilodeau teaches the enhanced document as the user profile (Bilodeau, ¶46 “a user to control an online profile and portfolio”; ¶63 “user 101a creates a profile”) having nonvisible metadata embedded therein as the metadata which indicate profile data as being hidden or visible (Bilodeau, ¶46 “a user to control an  … the embedded non-visible metadata (Id) wherein the nonvisible metadata is not visible when the enhanced document is viewed by a viewing user as the user viewing the resume who does not have access to specific facets of the resume (Bilodeau, ¶48 “where system 100 filters the faucets to only display the appropriate facet based on the user attempting to access the profile”; ¶47 “where user 101a may elect to show or hide multiple versions of any of the facets such as, for example, only allowing certain users to view a particular resume or set of responses to a video interview”) but the nonvisible metadata is extractable by the recipient as the user viewing the resume who does have access to the specific facets of the resume (Bilodeau, ¶48 “where system 100 filters the faucets to only display the appropriate facet based on the user attempting to access the profile”; ¶47 “where user 101a may elect to show or hide multiple versions of any of the facets such as, for example, only allowing certain users to view a particular resume or set of responses to a video interview”).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the resume search and retrieval system taught by Pereless to search and retrieve user profiles as taught by Bilodeau as it yields the predictable results of providing a means of storing information regarding user job qualifications in a reliable manner.  The use of the use profile offers the advantage of enabling the user to mark facets of the profile as visible or hidden, 

With regard to claim 71 Pereless teaches A non-transitory computer-readable medium comprising a plurality of instructions (Pereless, Page 8, lines 4-6 “The operations performed by a company computer 42 running computer software according to an embodiment of the present invention”), the instructions being executable by a processor (Pereless, Page 7, line 18 “multiprocessor machines”) to: 
	receive an enhanced document (Pereless, Page 11, lines 113-14 “The capture button initiates an import application”) at a document submission platform  as the service provider’s custom browser/client program (Pereless, Page 8 line 21 through Page 9 line 1 “a client may link to the resume warehouse through the service provider’s customer browser/client program”; Page 8, line 9 “the service provider may provide a client with the ability to search multiple resume warehouses with one search.”; Pereless, Page 9 line “15 “the service providers web page (custom browser)””) …; 
	transmit the enhanced document to a document parsing system (Pereless, Page 3, lines 16-17 “parsing the resume information and storing the resume information  to extract the embedded …metadata as the resume information parsed from the document (Id); 
	receive a structured document (Pereless, Page 11, lines 1-6 “client may be provided with an amount of the summary information… ‘summarized’ information, for easy and quick review in a standardized, compact, format”) from the document parsing system in response to the transmitting (Pereless, Page 12, line 10-12 “After a resume is capture, the job applicant information collected by parsing may be used to populate a database, which may be used to provide an automatic recruiting system”), the structured document comprising encoded content encoded in accordance with a defined document schema (Pereless, Page 11, lines 5-6 “summarized’ information, for easy and quick review in a standardized, compact, format”; Figure 7A), the encoded content comprising one or more elements as the entries that satisfy the search parameters (Pereless, Page 11, lines 2 “client may be provided with an amount of the summary information for entries that satisfy the search parameters (search query)”), having one or more fields and corresponding field values as the resume information that was extracted and stored (Pereless, Page 3, lines 16-17 “parsing the resume information and storing the resume information in a database”) which matches the search query (Pereless, Page 9 “search form may include fields corresponding to the job requirements”) and is displayed in the result screen (Figure 7A see the fields “Job Title”, “Name”, “Address”, “Address2”, “City”, “State”, “Country” and the corresponding values “Fairfax”, “VA”, “US”, and the encoded characters for the name and address field); 
	map the one or more field values as the values (Pereless, Figure 7A, See the values “Fairfax”, “VA”, “US”, and the encoded characters for the name and address field values) to form fields as the fields being displayed (Pereless, Figure 7A see the fields “Job Title”, “Name”, “Address”, “Address2”, “City”, “State”, “Country”) on a form presented through the document submission platform (Pereless, Figure 7A), 
wherein the … metadata … when the enhanced document is viewed by a viewing user (Pereless, Column 11, line 11 “an image of the resume may be displayed to the client”; Column 10, lines 12 “the system to obtain a user name and/or password”; Figure 2, 41-42 “client”) but the nonvisible metadata is extractable by the recipient (Pereless, Page 11 lines 12-15 “The capture button initiates an import application, which parses the resume data from the resume warehouse and collects the data for storage in the service provider’s database”; Figure 2, 50 “service provider”; Page 8 line 21 – Page 9 line 4 “a client may link to the resume warehouse through the service provider’s custom browser/client program.  The service provider may provide automatic login features for the resume warehouse that requires passwords.  The client may then search for job applicants at the resume warehouse site.  In this embodiment, the visual image of the resume warehouse web page may be preserved within the service provider’s custom browser”)
	Pereless does not explicitly teach the enhanced document having nonvisible metadata embedded therein.  Bilodeau teaches the enhanced document as the user profile (Bilodeau, ¶46 “a user to control an online profile and portfolio”; ¶63 “user 101a creates a profile”) having nonvisible metadata embedded therein as the metadata which indicate profile data as being hidden or visible (Bilodeau, ¶46 “a user to control an  … the embedded non-visible metadata (Id)… wherein the nonvisible metadata is not visible when the enhanced document is viewed by a viewing user as the user viewing the resume who does not have access to specific facets of the resume (Bilodeau, ¶48 “where system 100 filters the faucets to only display the appropriate facet based on the user attempting to access the profile”; ¶47 “where user 101a may elect to show or hide multiple versions of any of the facets such as, for example, only allowing certain users to view a particular resume or set of responses to a video interview”) but the nonvisible metadata is extractable by the recipient as the user viewing the resume who does have access to the specific facets of the resume (Bilodeau, ¶48 “where system 100 filters the faucets to only display the appropriate facet based on the user attempting to access the profile”; ¶47 “where user 101a may elect to show or hide multiple versions of any of the facets such as, for example, only allowing certain users to view a particular resume or set of responses to a video interview”).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the resume search and retrieval system taught by Pereless to search and retrieve user profiles as taught by Bilodeau as it yields the predictable results of providing a means of storing information regarding user job qualifications in a reliable manner.  The use of the use profile offers the advantage of enabling the user to mark facets of the profile as visible or hidden, 

	With regard to claim 76 the proposed combination further teaches wherein the enhanced document as the resume (Pereless, Page 11, lines 10-15 “a detailed description of the applicant’s qualifications as shown in FIG. 5 or an image of the resume may be displayed to the client”) comprises structured content as the born on date, the willing to locate; Relocation preferences, Salary requirements, Years experience, US citizen fields displayed (Fig. 5 see box on right) and unstructured content see the box of text in the Resume Details section (Fig. 5 see Resume details).

Claims 62, 67 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Pereless in view of Bilodeau and Buriano [2009/0234784].
With regard to claims 62, 67, and 72 the proposed combination further teaches registering the enhanced document with a document creation system as the resume warehouse may be used as the social media site or update feed to which the profile is connected (Pereless, Page 2, “In U.S. Patent No. 5,758,324 issued to Hartman ; 
	receiving a notification when the enhanced document has been updated as the push notifies that an update exists (Bilodeau, ¶67 “receives push updates from the social media site and update feeds”); and 
	requesting an updated version of the enhanced document after receiving the notification as receiving the updated file (Bilodeau, ¶67 “updates the profile and the resume of the user  101a within candidate database 105”).
Bilodeau does not explicitly detail how the push operation is performed.  Buriano teaches receiving a notification when the enhanced document has been updated (Buriano, ¶206 “In PUSH mode, the provision of content items may be carried out in two steps: at first the service provider simply notifies the user that some content items of interest to him are available…”); and 
	requesting an updated version of the enhanced document after receiving the notification (Buriano, ¶206 “…and then the service providers sends (directly or idirectly) these content items as soon as the user expresses his wish to receive them”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the Push operation taught by Bilodeau using the PUSH mode techniques detailed by Buriano as it yields the predictable results of updating the content per uses wishes.  One of ordinary skill in .

Claims 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Pereless in view of Bilodeau and Albrecht [2010/0161717].

	With regard to claim 77 the proposed combination further teaches embedding a unique document identifier (Bilodeau, ¶66 “Connect the profile with a social media site”).  Neither Pereless nor Bilodeau teach embedding the unique document identifier as part of the nonvisible metadata in the enhanced document.  Albrecht teaches embedding the unique document identifier (Albrecht, ¶13 “the combination of the URL and appended parameter uniquely define the most current version of the associated file”) as part of the nonvisible metadata in the enhanced document (Albrecht, ¶13 “appending a parameter or other identifier to the end of the specific URL embedded within the web page that defines the appropriate location of the associated file”).
	It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination connecting the resume to the social media site (Bilodeau, ¶66) by using embedding a specific URL with appended parameter within the web page (Albrecht, ¶13) as it yields the predictable results of providing a means of updating the file while allowing the client to quickly and efficiently determine whether the most current version 

	With regard to claim 78 the proposed combination further teaches wherein the unique document identifier is individual to the structured document (Albrecht, ¶13 “the combination of the URL and appended parameter uniquely define the most current version of the associated file”) which may be used to (Bilodeau, ¶66 “Connect the profile with a social media site”)

Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive.

With regard to claim 61 applicant argues that the ‘nonvisible metadata’ is never received by the viewing user in Bilodeau or transmitted in the first place.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Within the proposed combination the resume is not viewed by the client directly from the resume warehouse.  Instead the resume is downloaded from the resume warehouse to the service provider.  The claimed receiving step is mapped to the service provider receiving the resume.  Within the proposed combination the service provider 

With regard to claims 62, 67, and 72, applicant argues that the Push notification of Bilodeau contains the update data itself, and thus there is no need for the updated version to be requested.
In response to the preceding argument, applicant appears to be mischaracterizing Bilodeau, incorporating additional functionality to the device not depicted in the document itself.  Nevertheless, for the sake of argument the claim rejection has been updated with reference to a PUSH mode that explicitly addresses the claim language. 

With regard to claims 64, 69, and 74 applicant argues that the resumes that are received are not associated with a single person.  Applicant further argues that the person submitting the resumes is not the same as the person viewing the resume.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156